UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ACADIA INSURANCE COMPANY,

                                       Plaintiff,                      19 Civ. 2279 (PAE)
                        -v-
                                                                        ORDER OF
 JOSEPH M. WALLACE,                                                 DEFAULT JUDGMENT

                                       Defendants.




PAUL A. ENGELMAYER, District Judge:

       This action having been commenced on March 13, 2019, by the filing of the Summons

and Complaint, and a copy of the Summons and Complaint having been personally served on the

co-tenant of defendant, Joseph M. Wallace (“Wallace”), on May 6, 2019, at Wallace’s usual

place of abode, 49 Glenwood Road, Pine Island, New York 10969, and the Summons and

Complaint thereafter served on Wallace by first class mail to that same address on May 7, 2019,

and a proof of service having been filed on May 14, 2019, and a copy of the Summons and

Complaint also having been served on Wallace via first class mail to his last known residence

and the address identified in his policies for insurance issued by Acadia, 3 Silver Spruce Drive,

Sussex, New Jersey 07641, the defendant not having answered the Complaint, and the time for

answering the Complaint having expired, it is

       ORDERED, ADJUDGED AND DECREED that the insurance policies issued by Acadia

Insurance Company (“Acadia”) to Wallace under policy numbers CFM 5214688-10, CFE

5215669-10, CFM 5214688-11, and CFE 5215669-11 (collectively the “Policies”) are rescinded

and void ab initio pursuant to New York Insurance Law §3105; (2) Acadia has no obligation to


                                                    1
defend or indemnify Wallace or any other person or entity in connection with the action

captioned Penaluna v. Wallace, in New York Supreme Court, Orange County, Index No.

EF002166-2018, or any other occurrence, claim, or suit that would fall within the scope of the

rescinded Policies.

        The Clerk of Court is respectfully directed to terminate the motion pending at Dkt. 19 and

close this case.

        SO ORDERED.



                                                     PaJA.�
                                                     ____________________________________
                                                     Paul A. Engelmayer
                                                     United States District Judge
Dated: November 20, 2019
       New York, New York




                                                2
